DETAILED ACTION
This action is in response to the applicant’s amendment filed on 19 November 2021. 
Claims 1-4, 7-8, 10-11, 13-16, 19-20, 22, and 24-26 are pending and examined. Claims 1-4, 7-8, 10-11, 15-16, 19-20, 22, and 25-26 are currently amended.  Claims 5-6, 9, 12, 17-18, 21, 23 and 27 are cancelled.
Response to Arguments
Applicant’s arguments with respect to rejections of claims 1-4, 7-8, 10-11, 13-16, 19-20, 22, and 24-26 under 35 U.S.C. 101 have been carefully considered.  Applicant amendment and arguments are not persuasive.  Applicant argued that the amendment 1 and 7 and the similarly claims 15 and 19 are not directed to Prong two of Step 2A of the analysis set forth in the 2019 Patent Examiner Guideline.  Examiner respectfully disagrees, the amended language are extra-solution activities and do not integrate the abstract idea into a practical application.  The independent claims 1, 7, 15, and 19 recite additional elements of storing service information, determining an interface criterion, selecting interface, transmitting service information, delivering the service information, and changing the selected interface.  The storing, determining, delivering, and changing the selected interface are recited at a high level of generality (i.e. as a general means of gathering data for use in the storing and determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The selecting, transmitting, delivering, and changing steps are also recited at a high level of generality 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
Applicant does not seem to provide additional argument against any of the dependent claims other than their dependency of the respective independent claims.  Because independent claims 1, 7, 15, and 19 are rejected, none of the dependent claims cures the deficiency of the respective independent claims As such, dependent claims 2-4, 8, 10-11, 13-14, 16, 20, 22, and 24-26 are also rejected under 35 U.S.C. 101.
4.	Applicant Applicant’s arguments with respect to rejections of claims 1-4, 7-8, 10-11, 14-16, 18-20, 22, and 24-26 under 35 U.S.C. §103 as being unpatentable over Barkley et al., WO2009068675 (A1) in view of Gozalvez et al., EP3852473 (A1) have been carefully considered.  Applicant amendment and arguments are not persuasive.  Applicant argued that Gozalvez does not teach the limitation wherein the communication device is operative to change the selected interface in a relevance area where the service to which the data stream relates is applicable based on a predefined criterion as recited in the amended independent claims 7 and 19.  Examiner respectfully disagrees.  Gozalvez teaches “dynamically adapt the allocation of the at least two groups 201a, 201b of communication resources of the plurality of communication resources of the radio frame 200 to the at least two 
Applicant argued that Barkley does not teach any of the limitation of claim 3.  Examiner respectfully disagrees.  Barkley teaches an interface address, where the interface can be reached, information about a radio access technology type of the interface (Barkley: WIFI, GPRS, internet link, P7L11-18), and information about a transport and network protocol (Barkley: “Internet protocol television (IPTV) is a relatively new form of media delivery which has started to become available. In this system, a server provides a media stream to one or more connected user equipment.”, P2L1-5),
Applicant does not seem to provide additional argument against any of the dependent claims other than their dependency of the respective independent claims.  Because independent claims 1, 7, 15, and 19 are rejected, none of the dependent claims cures the deficiency of the respective independent claims.  As such, dependent claims 2-4, 8, 10-11, 13-14, 16, 20, 22, and 24-26 are also rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-8, 10-11, 13-16, 18-20, 22, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  

When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-4, 7-8, 10-11, 13-16, 18-20, 22, and 24-26 are rejected under 35 U.S.C. 101 because independent claims 1, 7, 15, 19, 25 and 26 are rejected under 35 USC §101 because the claimed inventions as recited in 1, 7, 15, and 19 are directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes for claims 1, 7, 15, and 19).  The claim inventions as recited in claims 25 and 26 are not directed to any of the statutory categories of invention because “computer readable storage medium” as recited is interpreted as signal which is not directed to any of the statutory categories of invention.  (Step 1: No for claims 25 and 26).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method 
The claims recite additional elements of storing service information, determining an interface criterion, selecting interface, transmitting service information, delivering the service information, and changing the selected interface.  The storing, determining, delivering, and changing the selected interface are recited at a high level of generality (i.e. as a general means of gathering data for use in the storing and determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The selecting, transmitting, delivering, and changing steps are also recited at a high level of generality and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the “storing … determining … selecting … transmitting, …delivering… changing”steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that the technology of information broadcast to traffic participants are well-known in many countries and in fact such technology is conceptualized in IEEE 802.11p ([0001] and [0002] of instant specification).  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere storing … determining … selecting of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the exposing step is well-understood, routine, 
Dependent claims 2-4, 8, 10-11, 13-14, 16, 18, 20, 22, and 24 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-4, 7-8, 10-11, 13-16, 18-20, and 22-26 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-11, 14-16, 18-20, 22, and 24-26 are rejected under 35 U.S.C. §103 as being unpatentable over Barkley et al., WO2009068675 (A1) in view of Gozalvez et al., EP3852473 (A1).  
As to claim 1, Barkley teaches a service information entity configured to provide information about a data stream provided to a traffic participant, the service information entity comprising a memory and at least one processor (user equipment 2 of Fig. 2 and related text), the memory containing instructions executable by said at least one processor. 
Barkley teaches the user equipment 2 is used as a communication device to transmit information/content to participants (Barkely: Fig. 1 and related text).  However, Barkely does not explicitly teach:
wherein the service information entity is operative to:
store service information indicating which kind of service the data stream is providing and store interface information about at least two interfaces with which the data stream is offered to the traffic participant, wherein the at least two interfaces differ from one another in at least one interface parameter describing how the data stream is transmitted to the traffic participant,
transmit the service information indicating which kind of service the data stream is providing and the interface information about the at least two interfaces to the traffic participant, wherein the service information and the interface information is transmitted to the traffic participant based on a target dissemination area;
wherein the service information entity is operative to deliver the service information and the interface information to the traffic participant upon request. 
However, Gozalvez teaches:
wherein the service information entity is operative to:

transmit the service information indicating which kind of service the data stream is providing and the interface information about the at least two interfaces to the traffic participant (Gozalvez: Figs. 1, 2, 5 and 7a, ¶15, 40-46, 72-75 teaches traffic context information encoded in control channel 201 comprising communication resources 201a and 201b to communication devices 101a-c in the neighboring vehicular traffic),
wherein the service information and the interface information is transmitted to the traffic participant based on a target dissemination area (Gozalvez: Figs. 1, 2, 5 and 7a, ¶15, 42, 43, 72-75 teaches that context information (position and velocity) with radio frame 200 which consists of a control channel 201 and a data channel 203 is transmitted among vehicles V1 to V6 based on a proximity area);

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for user equipment as taught by Barkley to include the service information entity operative to store service information indicating which kind of service the data stream is providing and store interface information about at least two interfaces with which the data stream is offered to the traffic participant, wherein the at least two interfaces differ from one another in at least one interface parameter describing how the data stream is transmitted to the traffic participant, transmit the service information indicating which kind of service the data stream is providing and the interface information about the at least two interfaces to the traffic participant, wherein the service information and the interface information is transmitted to the traffic participant based on a target dissemination area; wherein the service information entity is operative to deliver the service information and the interface information to the traffic participant upon request as taught by Gozalvez to enhance/facilitate content distribution among users (Barkley: P2L3-P5L8). 
As to claim 2, Barkley modified by Gozalvez teaches the service information entity wherein the service information comprises at least one of the following: a service class the data stream is offering, a location where the data stream is offering the 
As to claim 3, Barkley modified by Gozalvez teaches the service information entity wherein the interface information comprises for each of the at least two interfaces (Gozalvez in Figs. 1, 2, and 7a, ¶15, 42, 43, 75, 79 teaches a navigation device is configured to provide context information (position and velocity) with radio frame 200 which consists of a control channel 201 and a data channel 203 in TDMA with which information is controlled to distribute among vehicle participants), at least one of: 
an interface address, where the interface can be reached, information about a radio access technology type of the interface (Barkley: WIFI, GPRS, internet link, P7L11-18),
information about a transport and network protocol (Barkley: “Internet protocol television (IPTV) is a relatively new form of media delivery which has started to become available. In this system, a server provides a media stream to one or more connected user equipment.”, P2L1-5),
information about a used application layer protocol,
a bandwidth information which comprises at least one of a frequency with which the data stream is received and a data volume per time period of the received data stream (Barkley: “These methods have enabled the bandwidth of these signals to be increased. This has firstly increased the number of channels available to a user. Secondly this has increased the amount of data available for a given channel”, P2L1-5; Gozalvez: TDMA, ¶79), 

payment details for the service, including the rated price per interface configuration, based on a predefined contract with the service provider.
As to claim 4, Barkley modified by Gozalvez teaches the service information entity wherein the service information entity is operative to one of push the service information and the interface information to the traffic participant (Gozalvez: Figs. 1, 3, and 7a).
As to claim 7, Barkley teaches communication device comprising a memory (230) and at least one processor, the memory containing instructions executable by said at least one processor processor (user equipment 2 of Fig. 2 and related text). 
However Barkley does not explicitly teach:
a communication device configured to receive a data stream provided to a traffic participant and configured to receive information about the data stream, wherein the communication device is operative to:
receive, from a service information entity, service information indicating which kind of service the data stream is providing, and interface information about at least two interfaces with which the data stream is received at the communication device wherein the at least two interfaces differ from one another in at least one interface parameter describing how the data stream is transmitted to the communication device,
determine a criterion upon which it is decided which of the at least two interfaces is used to receive the data stream,

receive the data stream with the selected interface,
wherein the communication device is operative to change the selected interface in a relevance area where the service to which the data stream relates is applicable based on a predefined criterion.
However, Gozalvez teaches:
a communication device configured to receive a data stream provided to a traffic participant and configured to receive information about the data stream, wherein the communication device is operative to:
receive, from a service information entity, service information indicating which kind of service the data stream is providing, and interface information about at least two interfaces with which the data stream is received at the communication device wherein the at least two interfaces differ from one another in at least one interface parameter describing how the data stream is transmitted to the communication device (Figs. 1, 2, and 7a, ¶15, 42, 43 describes a control channel 201 and a data channel 203),
determine a criterion upon which it is decided which of the at least two interfaces is used to receive the data stream (control channel 201 is different from the data channel 203 in that the control channel 201 comprises two pools of communication resources 201a and 201b, ¶43),
select one of the at least two interfaces for the reception of the data stream based on the determined criterion (the control channel 201 is selected to receive the 
receive the data stream with the selected interface (communication device receives the control channel 201 comprises two pools of communication resources 201a and 201b, ¶46),
wherein the communication device is operative to change the selected interface in a relevance area where the service to which the data stream relates is applicable based on a predefined criterion (“dynamically adapt the allocation of the at least two groups 201a, 201b of communication resources of the plurality of communication resources of the radio frame 200 to the at least two groups of communication devices of the plurality of communication devices 101a-c and 103a-c based on the context information, ¶47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for user equipment as taught by Barkley to include a communication device configured to receive a data stream provided to a traffic participant and configured to receive information about the data stream, wherein the communication device is operative to receive, from a service information entity, service information indicating which kind of service the data stream is providing, and interface information about at least two interfaces with which the data stream is received at the communication device wherein the at least two interfaces differ from one another in at least one interface parameter describing how the data stream is transmitted to the communication device, determine a criterion upon which it is decided which of the at least two interfaces is used to receive the data stream , select one of the at least two  
As to claim 8, Barkley modified by Gozalvez teaches the communication device wherein the criterion relates to one or more of a position of the communication device, wherein the communication device is operative to determine the position of the communication device and to select one of the at least two interfaces based on the determined position of the communication device, and/or a bandwidth of the interface wherein the received interface information comprises a bandwidth information comprising at least one of a frequency with which the data stream is received and a data volume per time period of the received data stream, wherein the communication device is operative to select one of the interfaces based on the received bandwidth information (Gozalvez: Figs. 2 and 5 and related text, ¶57, 65).
As to claim 10, Barkley modified by Gozalvez teaches the communication device further comprising a display, wherein the communication device is operative to display the interface information for the at least two interfaces, the communication device being operative to receive a feedback from the traffic participant using the communication device and selecting one of the interfaces for receiving the data stream, and to receive the data stream with the selected interface, and wherein the criterion comprises the feedback from the traffic participant (Barkley: Figs. 4 and 5 and related text, P15L4-27 disclosed that a user can select different program content based on previous 
As to claim 11, Barkley modified by Gozalvez teaches the communication device, wherein the communication device is operative to select, as a criterion, the fact whether the data stream can be received with a predefined transmission technology, and is operative to select one of the at least two interfaces based on the fact whether the predefined transmission technology can be used for receiving the data stream (Gozalvez: Figs. 6a-c, 7a-c and related text).
As to claim 14, Barkley modified by Gozalvez teaches the communication device wherein the communication device is operative to transmit a request to the service information entity whether the data stream could be received via a predefined interface (Gozalvez: Figs. 7a-c and related text).
As to claims 15 and 16, they are method claims that recite substantially the same limitations as the apparatus claims 1 and 4 respectively.   As such, claims 15 and 16 are rejected for substantially the same reasons given for claims 1 and 4 respectively and are incorporated herein (see claim 1 above for motivation, reasons and rationale to combine). 
As to claim 18, Barkley modified by Gozalvez teaches the communication device wherein the service information and the interface information is transmitted to the traffic participant upon a request received from the traffic participant (Gozalvez: Figs. 7a-c and related text).
As to claims 19, 20 and 22, they are method claims that recite substantially the same limitations as the apparatus claims 7, 8 and 10 respectively.   As such, claims 19, 20 and 22 are rejected for substantially the same reasons given for claims 7, 8 and 10 respectively and are incorporated herein (see claim 7 above for motivation, reasons and rationale to combine). 
As to claim 24, Barkley modified by Gozalvez teaches the method wherein it is checked whether the data stream can be received with a predefined transmission technology, wherein one of the at least two interfaces is selected based on the fact whether the predefined transmission technology can be used for receiving the data stream (Barkley: P7L1-18).
As to claims 25 and 26, they are method claims that recite substantially the same limitations as the apparatus claims 15 and 19 respectively.   As such, claims 25 and 26 are rejected for substantially the same reasons given for claims 15 and 19 respectively and are incorporated herein (see claims 1 and 7 above for motivation, reasons and rationale to combine). 
Claim 13 is rejected under 35 U.S.C. §103 as being unpatentable over Barkley et al., WO2009068675 (A1) in view of Gozalvez et al., EP3852473 (A1), further in view of Morrill et al. US 2012/0321052 (A1).  
As to claim 13, Barkley modified by Gozalvez does not explicitly teach the communication device: 
wherein the interface parameter comprises an application layer protocol type, and
wherein the criterion relates to the application layer protocol type.
. 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUEN WONG/Primary Examiner, Art Unit 3667